Case 1:18-cr-20044-DPG Document 14 Entered on FLSD Docket 09/24/2019 Page 1of1

 

 

 

 

 

MINUTE ORDER Page 6
Magistrate Judge Jonathan Goodman
King Building Courtroom 11-3 Date: 9/23/2019 Time: 1:30p.m.
Defendant: FERNANDO TABORDA J#: 40722-018 Case #; 18-20044-CR-GAYLES
AUSA: Shay wen Stijn Attorney:
Violation: CONSP/DISTR/COCAINE KNOWING IT WOULD IMPORT gr Jarrest Date: 9/20/2019  YOB: 1948

INTO THE U.S./CONSP/PWID COCAINE ONBOARD A

 

Proceeding: Initial Appearance
Bond/PTD Held: & Yes Cio

 

Recommended Bond:

cAAppt: Man de Jesy ¢ Gonzalez.

 

 

Bond Sei at:

 

Surrender and/or do not obtain passports/travel docs

Report to PTS as directed/or x’s a week/month by
phone: x’s a week/month in person
Random urine testing by Pretrial

Services

Treatment as deemed necessary

Refrain from excessive use of alcohol

Participate in mental health assessment & treatment
Maintain or seek full-time employment/education

No contact with victims/witnesses, except through counsel
No firearms

Not to encumber property

May not visit transportation establishments

Home Confinement/Electronic Monitoring and/or
Curfew

O OGAARaAGS

pm to am, paid by

5 Allowances: Medical needs, court appearances, attorney visits,
religious, employment

Travel extended to:

Al

Co-signed by:

 

Language: Aan
IDisposition: 7
a Vio 2
ul ye

AVOVF]

AFPD link
C 4 ft Aypribiect— ,

 

 

 

 

 

 

 

 

 

Govd “Retm mnendé
PTO /Kisk ¢ Lang,

 

 

 

 

 

 

 

excluded

 

Other:

Time from today to

 

from Speedy Trial Clock

 

 

 

 

NEXT COURT APPEARANCE pate: Time:

Place:

 

Report RE Counsel:
PTD/Bond-Hearing: %,
Prelirf/Arraignjo r Removal:

Status Conference RE:

F/2@
t/F-G

 

par. (43'53 LOX

MZ x
Time in Court: Ss Wu. _*
Magistrate Judge

 

s/Jonathan Goodman

 
